Case 18-32872       Doc 22     Filed 01/04/19 Entered 01/04/19 16:14:58         Desc Main
                                 Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE: Danny Marshall                           )
                                                 )   Case No: 18 B 32872
                                                 )   Judge:   Thorne
                                                 )   Chapter 13
          Debtor                                 )

                               CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a copy of the Amended Chapter 13 Plan
 filed on January 4, 2019 was mailed to the below persons, at their respective addresses,
 postage prepaid, by depositing in the U.S. Mail in Chicago, IL 60606, and electronically,
 before 6:00 p.m. on January 4, 2019.


 Danny Marshall
 1917 E 86th St
 Apt. 3
 Chicago, IL 60617
 (via regular mail)

 Marilyn. O. Marshall
 224 S. Michigan, Ave. 800
 Chicago, IL 60604
 (via ECF)

 All creditors listed on the attached service list
 (via regular mail)



 ______/s/ Angelica Harb___
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    18-32872
                       noticing       Doc 22 Atlas
                                               Filed   01/04/19
                                                   Acquisitions LLC Entered 01/04/19 16:14:58
                                                                                        Capital One Desc   Main a division of Capi
                                                                                                    Auto Finance,
0752-1                                             Document
                                             294 Union St.          Page 2 of 3         4515 N Santa Fe Ave. Dept. APS
Case 18-32872                                 Hackensack, NJ 07601-4303                     Oklahoma City, OK 73118-7901
Northern District of Illinois
Eastern Division
Fri Jan 4 16:12:53 CST 2019
U.S. Bankruptcy Court                         Aes/suntrust                                  Americash Loans
Eastern Division                              Attn: Bankruptcy Dept                         POB 184
219 S Dearborn                                Po Box 2461                                   Des Plaines, IL 60016-0003
7th Floor                                     Harrisburg, PA 17105-2461
Chicago, IL 60604-1702

Arnold Scott Harris                           Autowarehous                                  Capital One
111 W. Jackson Blvd., Ste. 600                3632 North Cicero                             POB 30285
Chicago, IL 60604-3517                        Chicago, IL 60641-3641                        Salt Lake City, UT 84130-0285



Capital One Auto Finance                      Capital One Auto Finance, a division of       Celtic Bank
Attn: Bankruptcy                              AIS Portfolio Services, LP                    121 Continental Dr
Po Box 30285                                  4515 N Santa Fe Ave. Dept. APS                Suite 1
Salt Lake City, UT 84130-0285                 Oklahoma City, OK 73118-7901                  Newark, DE 19713-4325


Chase                                         City of Chicago Department of Finance         City of Chicago Parking
POB 15298                                     c/o Arnold Scott Harris P.C.                  Dept of Revenue
Wilmington, DE 19850-5298                     111 W Jackson Blvd ste.600                    PO Box 88292
                                              Chicago IL. 60604-3517                        Chicago, IL 60680-1292


Credit One Bank                               Dept of Ed / Navient                          Easy Accept
POB 98873                                     Attn: Claims Dept                             3632 North Cicero
Las Vegas, NV 89193-8873                      Po Box 9635                                   Chicago, IL 60641-3641
                                              Wilkes Barr, PA 18773-9635


Famious Stephenson                            Fifth Third Bank                              First Investors Servicing Corp
POB 2248                                      Attn: Bankruptcy                              380 Interstate North Parkway
Long Beach, CA 90801-2248                     1850 East Paris, SE                           Suite 300
                                              Grand Rapids, MI 49546-6210                   Atlanta, GA 30339-2222


First Premier Bank                            Garda                                         IRS
Attn: Bankruptcy                              1917 E 86th St                                Special Procedures - Insolvency
Po Box 5524                                   Chicago, IL 60617-2964                        PO Box 7346
Sioux Falls, SD 57117-5524                                                                  Philadelphia, PA 19101-7346


Illinois Student Assistance Commiss           Kay Jewelers                                  LVNV Funding
1755 Lake Cook Rd                             POB 1799                                      Resurgent Capital
Deerfield, IL 60015-5209                      Akron, OH 44309-1799                          POB 10587
                                                                                            Greenville, SC 29603-0587


LVNV Funding, LLC                             MidAmerica Bank & Trust Company               NPRTO Illinois LLC
Resurgent Capital Services                    Attn: Bankruptcy                              256 W Date Dr
PO Box 10587                                  Po Box 400                                    Draper, UT 84020-2315
Greenville, SC 29603-0587                     Dixon, MO 65459-0400
Peak Campus       Case 18-32872             Doc 22 (p)PORTFOLIO
                                                     Filed 01/04/19         Entered
                                                                RECOVERY ASSOCIATES  LLC 01/04/19 16:14:58      DescLlc
                                                                                                     Premier Bankcard,  Main
2970 Clairmont Rd                                       Document
                                                   PO BOX 41067            Page     3  of 3          Jefferson Capital Systems LLC Assignee
#310                                                   NORFOLK VA 23541-1067                                Po Box 7999
Atlanta, GA 30329-4514                                                                                      Saint Cloud Mn 56302-7999


T Mobile                                               T Mobile/T-Mobile USA Inc                            The Payday Loan Store
4515 N Santa Fe Ave                                    by American InfoSource as agent                      c/o Creditors Bankruptcy Service
Oklahoma City, OK 73118-7901                           4515 N Santa Fe Ave                                  P.O. Box 800849
                                                       Oklahoma City, OK 73118-7901                         Dallas, TX 75380-0849


Angelica Harb                                          Danny J Marshall                                     Jason Blust
Law Office of Jason Blust, LLC                         1917 E 86th St                                       Law Office of Jason Blust, LLC
211 W. Wacker Dr., Ste. 300                            Apt. 3                                               211 W. Wacker Drive
Chicago, IL 60606-1390                                 Chicago, IL 60617-2964                               Ste. 300
                                                                                                            Chicago, IL 60606-1390

Marilyn O Marshall                                     Patrick S Layng
224 South Michigan Ste 800                             Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                                 219 S Dearborn St
                                                       Room 873
                                                       Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery
Capital One Bank
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Atlas Acquisitions                                  (d)Atlas Acquisitions LLC                            (d)Capital One Auto Finance, a division of Ca
294 Union St                                           294 Union St.                                        4515 N Santa Fe Ave. Dept. APS
Hackensack, NJ 07601-4303                              Hackensack, NJ 07601-4303                            Oklahoma City, OK 73118-7901



(d)The Payday Loan Store                               End of Label Matrix
c/o Creditors Bankruptcy Service                       Mailable recipients      40
POB 800849                                             Bypassed recipients       4
Dallas, TX 75380-0849                                  Total                    44
